ON MOTION FOR REHEARING.
LATTIMORE, Judge.
In our opinion we discussed each bill of exception. In his motion for rehearing appellant renews complaint of our disposition of each one of said bills. We have again gone over all of same and see nothing calling for further discussion on our part. If there prevails in Jefferson County, Texas, a custom of holding over grand jurors from each outgoing grand jury, — and purposely setting aside persons regularly drawn for grand jury service at the incoming term of court, in order to make room for the use of such member of a discharged grand jury, there would seem ways of complaint of this procedure if illegal by persons aggrieved, other than merely complaints not supported by even claimed injury or prejudice. A mere assertion that such custom prevails gets us nowhere.
The motion for rehearing is overruled.

Overruled.